


116 HR 8025 IH: Protecting Rural Access to Care Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8025
IN THE HOUSE OF REPRESENTATIVES

August 11, 2020
Ms. Stefanik (for herself and Mr. Delgado) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend title XVIII of the Social Security Act to clarify the application of the 15-mile secondary road distance requirement with respect to previously designated critical access hospitals under the Medicare program.


1.Short titleThis Act may be cited as the Protecting Rural Access to Care Act. 2.Clarifying the application of the 15-mile secondary road distance requirement with respect to previously designated critical access hospitalsSection 1820(h) of the Social Security Act (42 U.S.C. 1395i–4(h)) is amended by adding at the end the following new paragraph:

(4)Application of 15-mile secondary roads criteriaIn the case of a facility that was designated as a critical access hospital before July 31, 2015, in applying the criteria for such designation specified in clause (i) of subsection (c)(2)(B), a State (and the Secretary) shall so apply such criteria, insofar as such criteria relates to a facility located in an area with only secondary roads available, using such guidance and regulations as were in effect on July 30, 2015.. 3.Requirement for public notice and comment period for any guidance or regulation relating to designation criteria for critical access hospitals (a)In generalWith respect to any guidance or regulation issued by the Secretary of Health and Human Services (in this section referred to as the Secretary) on or after the date of the enactment of this Act relating to the criteria for designation of a facility as a critical access hospital (as specified in section 1820(c)(2)(B) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)(B))), such guidance or regulation shall not take effect prior to the expiration of a notice and comment period of not less than 60 days under which the public is given the opportunity to comment on such guidance or regulation and the Secretary evaluates any such comments.
(b)Retroactive application to guidance relating to application of the 15-Mile secondary road distance requirementIn applying the criteria described in subsection (a), a State (and the Secretary) shall so apply such criteria, insofar as such criteria relates to a facility located in an area with only secondary roads available, using such guidance and regulations as were in effect on July 30, 2015, until, subject to paragraph (4) of section 1820(h) of the Social Security Act (as added by section 2), such time as the Secretary issues guidance or regulations in accordance with such subsection.  